Citation Nr: 1041476	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 for diabetes 
mellitus with hypertension.  

2. Entitlement to an initial compensable rating for bilateral 
hearing loss. 

3. Entitlement to an initial compensable rating for 
dermatophytosis.  

4. Entitlement to an effective date for service connection for 
diabetes mellitus with hypertension prior to June 27, 2004.  

5. Entitlement to an effective date for service connection for 
bilateral hearing loss prior to June 27, 2004. 

6. Entitlement to an effective date for service connection for 
dermatophytosis prior to June 27, 2004.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person. 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).

In an October 2006 communication, the Veteran requested to be 
scheduled for a Travel Board hearing before a Veterans Law Judge 
(VLJ) to be held at the RO. See VA Form 21-4138, October 24, 
2006.  In January 2007, the RO issued a Statement 


of the Case, which was followed by a timely substantive appeal 
(see VA Form 21-4138, Accepted In Lieu of VA Form 9, dated 
February 2007).  Subsequent to the submission on the substantive 
appeal in February 2007 and after certification of the appeal to 
the Board in February 2008, the Veteran again, through his 
accredited representative, requested that a Travel Board hearing 
be scheduled with respect to his claims on appeal.  See The 
American Legion, Statement of Representative, dated February 
2008, and The American Legion, Written Brief Presentation, dated 
October 2010.  To date, no such hearing has been scheduled.  

Thus, a hearing before a Veterans Law Judge travelling to the RO 
must be scheduled at the RO level, and, accordingly, a remand is 
required. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 
38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 
19.9, 19.25, 20.700, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should notify 
the appellant and her representative of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2010).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



